
	

115 S2609 IS: Recovery Coaches Offer Addiction Counseling and Healing Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2609
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Murphy (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide grants for State alcohol and drug agencies to use
			 recovery coaches in hospital emergency
			 departments, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Recovery Coaches Offer Addiction Counseling and Healing Act or the Recovery COACH Act.
 2.Grants to expand access to recovery coachesPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:
			
				550.Grants to expand access to recovery coaches
 (a)DefinitionsIn this section: (1)Recovery coachesThe term recovery coach means a person eligible to serve as a recovery coach under subsection (e)(2) that provides recovery coach services.
 (2)Recovery coach servicesThe term recovery coach services includes the following activities provided by a recovery coach in a hospital emergency department: (A)Connecting patients in hospital emergency departments who have been identified as having a substance use disorder with substance use disorder treatment and other recovery support services.
 (B)Serving as a role model for recovery from substance use disorders for hospital staff and such patients.
 (C)Providing hope and encouragement to such patients. (D)Providing education on overdose prevention to such patients.
 (E)Linking family members of such patients to recovery support resources.
 (F)Following up with such patients for a minimum of 14 days following discharge from the hospital emergency department to ensure continued connection to recovery support services.
 (3)Recovery community organizationThe term recovery community organization has the meaning given such term in section 547(a). (4)State alcohol and drug agencyThe term State alcohol and drug agency means the principal agency of a State that is responsible for carrying out the block grant for prevention and treatment of substance abuse under subpart II of part B of title XIX within the State.
 (b)GrantsThe Secretary, acting through the Assistant Secretary for Substance Use and Mental Health, shall award grants to State alcohol and drug agencies for the purpose of—
 (1)developing, expanding, and enhancing the use of recovery coaches to perform recovery coach services in hospital emergency departments through a recovery community organization; and
 (2)supporting recovery community organizations to recruit, train, hire, mentor, and supervise recovery coaches to perform recovery coach services in hospital emergency departments.
 (c)Period of grantsEach grant awarded under this section shall be awarded for a period of 3 years. (d)Applications (1)In generalA State alcohol and drug agency seeking a grant under this section shall submit an application to the Secretary, in such form and manner as specified by the Secretary.
 (2)ContentsEach application submitted under this subsection shall include each of the following: (A)A description of the ability of the applicant to partner with an appropriate recovery community organization to carry out the grant activities.
 (B)A plan the applicant will use to evaluate the success of recovery coaches funded through the grant. (C)A description of the need of the applicant for recovery coaches.
 (D)Evidence of local support for recovery coaches. (E)A plan for sustaining the use of recovery coaches in hospital emergency departments after the termination of the grant period.
 (F)Information on the source and amount of non-Federal funds that the applicant will provide for recovery coaches.
							(e)Use of grants
 (1)In generalEach grant awarded under this section shall be used only for the purpose described in subsection (b).
 (2)Recovery coach eligibility criteriaEach recovery coach performing recovery coach services through a grant under this section shall— (A)have knowledge of or experience with recovery from a substance use disorder; and
 (B)have completed training from and be vetted by a recovery community organization that has knowledge and skills necessary to conduct such training and vetting.
							(3)Hospital emergency department settings
 (A)In generalRecovery coach services provided through a grant under this section shall be provided only in hospital emergency departments, and not in any other setting.
 (B)Memorandum of agreementA memorandum of agreement shall be signed by the recovery community organization and each hospital that the recovery community organization will support.
 (4)Geographic distributionA State alcohol and drug agency receiving a grant under this section shall ensure that recovery coach services are prioritized at those hospitals across the State in rural, urban, and suburban areas most affected by the use of heroin or other opioids or substances of abuse.
 (5)RequirementsA State alcohol and drug agency receiving a grant under this section shall ensure that any recovery community organization receiving funding through such grant—
 (A)is a member of the Association of Recovery Community Organizations or accredited by the Council on Accreditation of Peer Recovery Support Services; or
 (B)has a long standing, collaborative relationship with the State alcohol and drug agency. (f)Evaluation (1)In generalThe Secretary shall direct the Center for Behavioral Health Statistics and Quality to evaluate the effectiveness of recovery coaches serving in hospital emergency departments through a grant under this section. Each State alcohol and drug agency receiving a grant under this section shall provide the Center with aggregate data and other information determined necessary by the Secretary.
 (2)ContentsAn evaluation under this subsection shall include— (A)the number of times recovery coaches are called in States served by a grant under this section;
 (B)the utilization of substance use disorder services through recovery coaches funded under this section;
 (C)the number of individuals admitted, as a result of substance use disorders, to hospital emergency departments in States served by a grant under this section;
 (D)the number of individuals who return, as a result of substance use disorders, to hospital emergency departments in such States; and
 (E)the likelihood of patients entering treatment programs in such States. (3)SubmissionNot later than 2 years after the date on which amounts are first appropriated for the grants under this section, the Secretary shall submit a report on the evaluation under this subsection to Congress.
 (g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section..  